Citation Nr: 1607972	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for bipolar disorder with history of posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for left ear hearing loss.

3. Entitlement to an initial compensable rating for residual scar of the left jaw.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active service from June 2003 to September 2003, December 2003 to March 2005 and February 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision issued by the RO. In that rating decision, the RO granted service connection for the bipolar disorder, left ear hearing loss and residual scar of the left jaw and assigned a 30 percent rating for the bipolar disorder and non-compensable evaluations for the left ear hearing loss and residual scar of the left jaw.

In December 2009, the RO granted service connection for PTSD, combined it with the already service-connected bipolar disorder and continued the assigned 30 percent rating for the bipolar disorder with PTSD.  In August 2011, the RO, in pertinent part, assigned an increased rating of 50 percent for the service-connected bipolar disorder with history of PTSD effective September 8, 2007. As higher schedular ratings for the bipolar disorder with PTSD are possible during the appeal period, this issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In March 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial rating in excess of 50 percent for bipolar disorder with history of PTSD.

2. In March 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial compensable rating for left ear hearing loss.

3. In March 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial compensable rating for residual scar of the left jaw.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for an initial rating in excess of 50 percent for bipolar disorder with history of PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2. The criteria for withdrawal of the appeal of the claim for an initial compensable rating for left ear hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3. The criteria for withdrawal of the appeal of the claim for an initial compensable rating for residual scar of the left jaw have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In March 2015, the Veteran withdrew his claims for increased ratings for bipolar disorder with history of PTSD, left ear hearing loss and residual scar of the left jaw from appellate consideration. Hence, there remain no allegations of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

The appeal regarding the claim for entitlement to an initial rating in excess of 50 percent for bipolar disorder with history of PTSD is dismissed.  

The appeal regarding the claim for entitlement to an initial compensable rating for left ear hearing loss is dismissed.  

The appeal regarding the claim for entitlement to an initial compensable rating for residual scar of the left jaw is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


